DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US 16/438,177.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/19 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  elements b and c direction should be directions. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  It should be the first control system and third control systems not first control systems and third control system. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Brown (US 2012/0239209), cited by applicant. 
1 with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding Claim 1: Brown (fig 1) teaches a system for controlling a plurality of windows, the system including a plurality of sensors associated with the windows (¶46); at least one first control system of the windows (103); one or more second control systems of a plurality of window controllers coupled to the windows (105); and one or more third control systems, each including a command and communication device coupled to at least one of the window controllers (110); wherein the first control system is configured to control directions from the second control system to the plurality of window controllers (¶48); the second control systems are configured to direct, in cooperation with the plurality of windows, the transmissivity of the plurality of windows (¶48); and the third control system is configured to direct, in cooperation with the plurality of window controllers and plurality of windows, the transmissivity of the plurality of windows based on the sensor information from the sensors of the windows (¶32, 35). 
Regarding Claim 2: Brown teaches the system of Claim 1 and further teaches wherein the first control system includes a network window controller, the second control systems include an intermediate level window controller and the third system includes a low-level window controller (¶31). 
Regarding Claim 3: Brown teaches the system of Claim 1 and further teaches wherein the system is configured to control the plurality of windows based at least in part on weather information gathered from the network (¶101, exterior temperature is weather information).  
Regarding Claim 4:
Regarding Claim 5: Brown teaches the system of Claim 1 and further teaches wherein one or more of the first control system, the second control system, and the third control system are configured to control the plurality of windows based on a user input (¶35 clicker). 
Regarding Claim 6: Brown teaches the system of Claim 1 and further teaches wherein the first control system, second control systems, and third control systems are configured to cooperate to control the plurality of windows based on a combination of sensory input from the windows, user input, and information from the network (fig 1, ¶31). 
Regarding Claim 7: Brown teaches the system of Claim 1 and further teaches wherein the first control system, second control systems, and third control systems are configured to cooperate to control temperature of an interior of a building by controlling transmissivity of the plurality of windows (¶101). 
Regarding Claim 8: Brown teaches the system of Claim 1 and further teaches wherein one or more of the first, second, and third control systems are responsive to inputs received from a remote device communicatively coupled with one or more of the first control system, second control systems, and third control systems (¶35). 
Regarding Claim 9: Brown teaches the system of Claim 1 and further teaches logic for using the information provided by the plurality of sensors to determine whether to change a state of at least one of the plurality of windows (¶46). 
Regarding Claim 10: Brown (fig 1) teaches a method for controlling a plurality of windows, comprising, controlling, from at least one first control system (103) directions from a second control system (105) comprising a plurality of window controllers coupled to the plurality of windows (¶48); directing, from the second control system, in cooperation with the plurality of windows, the transmissivity of the plurality of windows (¶48); and directing, from a third control system (110), in cooperation with the plurality of window controllers and plurality of windows, the transmissivity of the plurality of windows based on the sensor information from the sensors of the windows (¶32, 35). 
Regarding Claim 11:
Regarding Claim 12: Brown teaches the method of Claim 10 and further teaches wherein the system is configured to control the plurality of windows based at least in part on weather information gathered from the network (¶101, exterior temperature is weather information).  
Regarding Claim 13: Brown teaches the method of Claim 10 and further teaches wherein the sensor information includes sensor information from temperature sensors of one or more of the plurality of windows (¶90). 
Regarding Claim 14: Brown teaches the method of Claim 10 and further comprises overriding, based on a user input, the first control system to control the plurality of windows (¶98).  
Regarding Claim 15: Brown teaches the method of Claim 10 and further teaches wherein the first control system, second control system, and third control systems are configured to cooperate to control the plurality of windows based on a combination of sensory input from the windows, user input, and information from the network (fig 1, ¶31). 
Regarding Claim 16: Brown teaches the method of Claim 10 and further teaches wherein the first control system, second control systems, and third control systems are configured to cooperate to control temperature of an interior of a building by controlling transmissivity of the plurality of windows (¶101). 
Regarding Claim 17: Brown teaches the method of Claim 10 and further teaches wherein one or more of the first, second, and third control systems are responsive to inputs received from a remote device communicatively coupled with one or more of the first control system, second control system, and third control systems (¶35). 
Regarding Claim 18: Brown teaches the method of Claim 10 and further teaches logic for using the information provided by the plurality of sensors to determine whether to change a state of at least one of the plurality of windows (¶46). 
Regarding Claim 19: Brown inherently teaches a computer program product comprising a non-transitory computer readable medium storing non-transitory instructions configured to control a plurality of windows (see ¶54), the instructions configured to: control, from at least one first control system (103) directions from a second control system (105) comprising a plurality of window controllers coupled to the plurality of windows (¶48); direct, from the second control system, in cooperation with the plurality of windows, the transmissivity of the plurality of windows (¶48); and direct, from a third control system (110), in cooperation with the plurality of window controllers and plurality of windows, the transmissivity of the plurality of windows based on the sensor information from the sensors of the windows (¶32, 35). 
Regarding Claim 20: Brown teaches the program of Claim 19 and further teaches wherein the first control system includes a network window controller, the second control system includes an intermediate level window controller and the third system includes a low-level window controller (¶31). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/26/21


    
        
            
        
            
        
            
        
            
    

    
        1 Brown issued as US 9,494,055 with the assignee listed as View, Inc. which is the same as the current application.  The list of named inventors includes inventors not on this application.